Citation Nr: 0805502	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
hand and wrist disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from March 2000 to 
March 2005.  

These matters come to the Board of Veterans' Appeals (Board) 
following a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  As this appeal emanates from the veteran's 
disagreement with the initial ratings assigned following the 
grants of service connection, the issues have been framed as 
those listed on the front page of this decision.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

In November 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In December 2007, the veteran submitted additional 
medical evidence to the RO which consisted of a November 2007 
orthopedic care note from the VA Medical Center (VAMC) in 
Dayton, Ohio.  This evidence was faxed, apparently by the RO, 
to the Board that same month.  The veteran waived initial RO 
consideration of the November 2007 orthopedic care note.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2007).

Finally, the Board notes that review of the record reflects a 
raised claim for service connection for scar of the left hand 
as a residual of left hand surgery in service.  As this issue 
has not been considered by the RO it is not before the Board.  
Hence, the issue of service connection for scar of the left 
hand/wrist is referred to the RO for appropriate action.  


REMAND

During her November 2007 testimony, the veteran identified 
having been treated at least 15 to 20 times at the Chalmers 
P. Wylie VA Outpatient Clinic in Columbus, Ohio (Columbus 
VAOPC), since May 2006.  In particular, the veteran appeared 
to testify that she was being treated at the Columbus VAOPC 
by a VA chiropractor for her service-connected left shoulder 
disability.  She also testified that she had undergone left 
hand surgery in December 2006, apparently at the Dayton VAMC.  
Other than the November 2007 Dayton VAMC orthopedic care 
note, a review of the claims file reflects VA treatment 
records dated no later than July 2006.  In particular, none 
of the medical records reflects treatment by a VA 
chiropractor.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claims on appeal, an attempt should be made to 
obtain any records associated with the veteran's reported 
treatment at the Columbus VAOPC and/or Dayton VAMC since July 
2006.  

Furthermore, the RO discussed generally both in its November 
2005 rating decision and April 2006 statement of the case why 
the veteran did not deserve a rating in excess of 10 percent 
for her left shoulder disability.  However, the veteran has 
not been given full notice of the rating criteria pertaining 
to her claim.  In light of this remand for the above 
development, the veteran should be provided the rating 
criteria pertaining to disability of the shoulder and arm.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).  However, 
identification of specific actions requested on remand does 
not relieve the RO/Appeals Management Center of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO/Appeals Management Center should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claims on appeal.  

In lieu of the foregoing, these matters are REMANDED for the 
following action:

1.  Any available medical records 
pertaining to the veteran's reported 
treatment since July 2006 at the Columbus 
VAOPC and/or Dayton VAMC should be 
obtained.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be 
readjudicated in light of all pertinent 
evidence (to include the November 2007 
Dayton VAMC orthopedic care note) and 
legal authority.  If any benefit sought 
is not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case (to 
include the criteria pertaining to 
38 C.F.R. § 4.71a, Diagnostic Codes 5200-
5203 (2007) pertaining to disability of 
the shoulder and arm) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

